Citation Nr: 1018662	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted for this disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.

The issue of entitlement to service connection for bilateral 
chronic ear infections has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1973 RO rating decision denied the Veteran's 
claim of entitlement to service connection for a back 
disorder; the Veteran did not perfect an appeal as to this 
decision.

2.  Evidence associated with the claims file after the last 
final denial in March 1973 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for a back disorder.

3.  The competent evidence demonstrates that the Veteran's 
tinnitus is etiologically related to his service-connected 
bilateral hearing loss disability.



CONCLUSIONS OF LAW

1.  The March 1973 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  Tinnitus is proximately due to service-connected 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 
and General Due Process Considerations

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as to the issue of entitlement 
to service connection for tinnitus.  Thus, no purpose would 
be served by undertaking an analysis of whether there has 
been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)).  Similarly, the 
Board need not discuss the VCAA as it pertains to whether to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a low back disorder as the Board is 
granting this portion of the appeal.  The Board acknowledges 
that the VA still has duty to notify and assist the Veteran 
with regard to the underlying claim for service connection.  
However, since this part of the appeal is being remanded, no 
discussion is necessary in the instant decision.  

Following certification of this appeal to the Board in 
December 2007, the Veteran submitted evidence in support of 
his claim without a waiver of AOJ review.  This evidence 
consists of a private treatment report pertaining to the 
issue of service connection for tinnitus.  Generally, a 
remand for AOJ consideration would be warranted since the 
evidence is pertinent to a claim on appeal.  See 38 C.F.R. § 
20.1304(c) (2009).  However, since the Board is granting the 
Veteran's claim of entitlement to service connection for 
tinnitus, there is no prejudice to the Veteran and the Board 
may review this evidence in the first instance and proceed 
with its determination.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Analysis

I.  New and Material Evidence - Low Back Disorder

Historically, the Veteran was denied service connection for a 
back disorder by an RO rating decision dated in March 1973 on 
the basis that spondylolisthesis of the L-4 vertebrae 
discovered at a February 1973 VA examination was a 
developmental abnormality.  See also Statement of the Case 
dated in October 1973.  It was noted that there was also x-
ray evidence of changes at L-4 which could be due to trauma, 
but that there was no evidence of any superimposed back 
injury incurred during service.  Id.  The Veteran filed a 
notice of disagreement with this decision, but did not 
perfect an appeal by filing a substantive appeal.  Thus, the 
RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).  

Thereafter, in May 2005, the Veteran submitted a claim 
indicating a desire for service connection for his previously 
denied back disorder.  In its September 2005 rating decision, 
the RO reopened the Veteran's previously denied claim, but 
continued to deny it on the merits.  The Veteran timely 
appealed this decision and it is now before the Board for 
appellate review.  Although the RO reopened the Veteran's 
claim, the Board notes that it must first determine whether 
new and material evidence has been submitted since the final 
March 1973 rating decision that denied service connection for 
a back disorder.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  Id.  
However, a veteran may request that VA reopen his claim upon 
the receipt of "new and material" evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Since the RO's prior final denial in March 1973, additional 
evidence has been associated with the claims file which the 
Board finds to be "new and material."  Specifically, the 
Veteran submitted a lay statement in May 2005 in which he 
describes an in-service incident where he injured his low 
back after being thrown against the turret of the tank he was 
operating when it took a nose dive into a ditch.  He also 
submitted private treatment records dated in September and 
October 2004 which indicate that continuous "bumping" 
experienced while strapped into a tank during service "could 
be a major contributing factor" in his currently diagnosed 
spondylolisthesis and spondylosis of the low back.  

The foregoing evidence was not previously on file at the time 
of the Veteran's March 1973 denial; thus, it is new.  
Furthermore, it is clearly relevant to the previously 
disallowed claim because it contains competent lay evidence 
of an in-service back injury.  See Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992) (when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Moreover, the private treatment records 
address the issue of whether there is a possible nexus 
between an in-service injury and a current back disorder.  
When viewed in conjunction with evidence already of record, 
this newly submitted evidence relates to the reasons for the 
previous denial and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a low back disorder.  Thus, the Veteran has submitted new and 
material evidence and his claim of entitlement to service 
connection for a low back disorder is considered reopened.  
38 C.F.R. § 3.156.



II. Service Connection - Tinnitus

Initially, the Board observes that the Veteran has asserted 
throughout this appeal that his tinnitus is directly related 
to acoustic trauma incurred during his active military 
service.  Although not specifically claimed by the Veteran, 
the evidence of record, in fact, supports a finding that his 
current tinnitus is causally related to a service-connected 
hearing loss disability.  As such, service connection is 
warranted on a secondary, rather than a direct, basis.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA 
must consider all possible theories of entitlement raised by 
the claimant or the evidence of record).

As noted above, the Veteran contends that he was exposed to 
significant loud noise during service as a tank crewman in 
Vietnam.  In a May 2005 written statement, he indicated that 
he experienced "muted" hearing during service along with 
ringing in his ears following exposure to loud noise; his 
hearing would improve, but did not return completely.  At 
both private and VA evaluation, the Veteran has been unable 
to pinpoint the exact onset of his tinnitus, but reported at 
the July 2007 VA examination that he remembers it being 
present ever since his return from Vietnam.  

Pertinent VA law and regulations provide that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Additionally, service connection is warranted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury or that has been 
chronically worsened by a service-connected disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 
C.F.R. § 3.310 (2009).  

As alluded to above, the Veteran's service treatment records 
are silent for any complaints of tinnitus during service.  
There is also an absence of contemporaneous lay and medical 
evidence of tinnitus for many years following separation from 
service.  The remaining evidence of record consists of a 
private examination report dated in September 2004 and two VA 
examination reports dated in July 2005 and July 2007.  The 
latter VA examination only discusses why tinnitus is not 
related to military service; thus, it is not relevant to the 
Board's analysis.  As discussed below, the private 
examination report and July 2005 VA examination support a 
finding that the Veteran's current tinnitus is etiologically 
related to a service-connected bilateral hearing loss 
disability.  

With regard to the private treatment report of record, the 
Veteran reported a history of in-service noise exposure to 
large guns fired from his tank while serving in Vietnam, 
complaints of progressively worsening hearing, and ringing in 
his ears.  The impression provided by Dr. M.A.S. is 
sensorineural hearing loss that is "more than likely" 
related to noise trauma incurred during service.  In addition 
to the above impression, a September 2004 addendum reflects 
that it is Dr. M.A.S.'s opinion that the Veteran has 
"tinnitus secondary to his sensory [sic] neural hearing loss 
and noise exposure."  

Similar to the private report, the July 2005 VA examination 
report reflects that the Veteran reported that he experienced 
a high-pitched ring or tone; he also complained of hearing 
loss for many years since service.  Although the results of 
the audiological testing were deemed not valid for evaluating 
the Veteran's hearing loss disability, the July 2005 VA 
examiner concluded that a functional, non-organic hearing 
loss was evident bilaterally.  Moreover, it was noted that 
the "most likely" etiology for the Veteran's current 
tinnitus is this functional, non-organic hearing loss.  

The September 2004 private examination report and July 2005 
VA examination report are sufficient upon which to award 
benefits.  In this regard, these opinions are based on an 
accurate and complete history of the Veteran's in-service 
noise exposure and credible complaints of progressive hearing 
loss since service with intermittent tinnitus.  The July 2005 
VA examiner also had the benefit of reviewing the Veteran's 
entire claims file, including service and post-service 
treatment records.  Both of these opinions are also based on 
a contemporaneous physical examination of the Veteran and 
provide at least some rationale which reflects application of 
medical principles to the specific facts found in the record.  
Under these circumstances, the September 2004 and July 2005 
opinions are both competent and probative evidence addressing 
the issue of a nexus between the Veteran's current tinnitus 
and service-connected bilateral hearing loss disability.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see 
also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

Absent any evidence indicating that tinnitus is not causally 
related to his service-connected hearing loss disability, 
service connection is warranted for tinnitus.  See 38 C.F.R. 
§ 3.310.  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 
(2009).


ORDER

The Veteran's previously denied claim of entitlement to 
service connection for a low back disorder is considered 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted as 
secondary to a bilateral hearing loss disability.


REMAND

As discussed above, the Veteran has submitted competent 
medical evidence which relates currently diagnosed 
spondylolisthesis and spondylosis to reported in-service 
injuries incurred while operating a tank.  The opinions 
contained in the September and October 2004 private treatment 
records, however, are phrased in language that is too 
speculative to be probative to the instant appeal.  See 
Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009); Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Nevertheless, this evidence is 
sufficient to "indicate" that a current disability "may be 
associated" with service, thereby triggering VA's duty to 
obtain additional medical evidence.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).  As such, the Board finds that a remand is necessary 
to obtain additional medical evidence which adequately 
addresses the etiology of the Veteran's current low back 
disorder(s).  

In addition to obtaining a medical opinion which addresses 
any causal relationship between any trauma incurred during 
service as a tank crewman and a current low back disorder, 
additional medical evidence is necessary which addresses the 
issue of whether the Veteran's spondylolisthesis, described 
by the RO as a developmental defect, is, in fact, congenital, 
developmental, or familial in origin.  The current record is 
silent for any competent medical evidence which addresses 
whether the Veteran's spondylolisthesis is congenital, 
developmental, or familial in origin.  Such evidence is 
relevant to the instant appeal because the VA Office of 
General Counsel has held that service connection may be 
granted for a congenital, developmental, or familial disease 
on the basis of in-service aggravation.  VAOPGCPREC 82-90.  
To the extent spondylolisthesis is a defect and not a 
disease, service connection may still be granted for any 
superimposed disease or injury.  Id.  

The Veteran contends that his low back pain developed during 
his active duty service following long bouts of physically 
demanding labor as a tank crewman.  He has also described at 
least one specific incident which is consistent with the 
circumstances of his service where he injured his low back.  
See 38 U.S.C.A. § 1154(a) (West 2002).  Finally, as early as 
February 1973 there was radiographic evidence of changes in 
the lumbar spine which may represent an old trauma.  

Under these circumstances, a remand is necessary to consider, 
first, whether the Veteran's spondylolisthesis is a 
congenital, familial, or developmental defect or disease.  If 
the examiner determines that the Veteran's spondylolisthesis 
is a congenital, developmental, or familial disease, he/she 
should then provide an opinion as to the likelihood that such 
disease was incurred during or aggravated by the Veteran's 
military service.  See VAOPGCPREC 82-90.  Similarly, if the 
examiner determines that the Veteran's spondylolisthesis is a 
congenital, developmental, or familial defect, he/she should 
then provide an opinion as to the likelihood that the Veteran 
incurred a superimposed disease or injury as a result of his 
military service, including his currently diagnosed 
spondylosis and/or any changes in L-4 which may represent old 
trauma.  

Finally, the agency of original jurisdiction (AOJ) should 
contact the Veteran and ask that he submit additional 
information and/or evidence regarding treatment for his 
claimed low back disorder since service.  See 38 C.F.R. 
§ 3.159(c)(1) (2009).  In this regard, the private treatment 
records dated in September and October 2004 reflect that the 
Veteran was previously seen by this physician in the 1980s, 
yet no treatment records from this era are of record.  
Similarly, the February 1973 VA examination report indicates 
that the Veteran sought treatment from a "Dr. Fugate" for 
back problems less than a decade after separation from active 
duty service.  He also reported at this VA examination that 
he was refused employment due to an abnormality of the spine, 
but no employer evaluations are of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
either (a) submit all records associated 
with treatment for his low back disorder by 
Dr. J. Jarvis prior to 2004, or (b) provide 
information sufficient to allow the VA to 
obtain such treatment records, including 
the date(s) of treatment, the address of 
the facility, and a completed consent form.  

2.  Contact the Veteran and ask him to 
either (a) submit all records associated 
with treatment for his low back disorder by 
Dr. Fugate in the 1960s and early 1970s, or 
(b) provide information sufficient to allow 
the VA to obtain such treatment records, 
including the date(s) of treatment, the 
address of the facility, and a completed 
consent form.  

3.  Contact the Veteran and ask him to 
either (a) submit all records associated 
with any low back evaluation by an employer 
in the 1960s and early 1970s, or (b) 
provide information sufficient to allow the 
VA to obtain such treatment records, 
including the date(s) of treatment, the 
address of the facility, and a completed 
consent form.  

4.  Any attempts to retrieve the records 
described above, or any other outstanding 
evidence, should be documented in the 
claims file.  Furthermore, if such attempts 
are unsuccessful, the AOJ should notify the 
Veteran that it was unable to obtain such 
evidence, describe the steps taken by the 
AOJ to obtain the evidence, and notify the 
Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

5.  After any outstanding evidence has 
been associated with the claims file, 
schedule the Veteran for a VA examination 
for the specific purpose of evaluating the 
nature and etiology of any current low 
back disorder(s), including spondylosis 
and spondylolisthesis.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims file was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
identify any current low back disorder(s), 
providing a diagnosis for all disorder(s) 
identified.  The examiner should then 
provide responses to the following 
questions.  A complete rationale should be 
provided for any opinions expressed.  

    (a) Is it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
spondylolisthesis is congenital, 
developmental, or familial in origin?  If 
so, is it best characterized as a 
"defect" or a "disease"?

	(b) If it is determined that it is at 
least as likely as not or more likely than 
not that the Veteran's spondylolisthesis 
is a congenital, developmental, or 
familial DISEASE, then is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that spondylolisthesis 
initially manifested during service or was 
aggravated by the Veteran's active 
military service?  In considering whether 
the Veteran's spondylolisthesis was 
aggravated by his military service, the 
examiner should specifically comment on 
whether the evidence reflects that his 
spondylolisthesis increased in severity 
during service, and, if so, whether the 
increase in severity was beyond the 
natural progress of the condition.

	(c) If it is determined that it is at 
least as likely as not or more likely than 
not that the Veteran's spondylolisthesis 
is a congenital, developmental, or 
familial DEFECT, then is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that his 
spondylolisthesis resulted in any 
superimposed disease or injury, including 
his currently spondylosis and/or any 
changes in L-4 which may represent old 
trauma?  Please consider the Veteran's lay 
statements that he incurred trauma to his 
low back as a result of operating a tank 
in Vietnam.  

	(d) Finally, is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any other current 
back disorder is etiologically related to 
the Veteran's active service?  

6.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


